UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6066


JARICE ROYAL,

                Plaintiff – Appellant,

          v.

BHAGIRDATH, Sergeant, Supervisor; M. K. RIGGAN, Lieutenant;
LANSEN, MJO; P. WILLIAMS, Ms., MJO; P. L. P. ROBBINS,
Ms./Mr.; CAPTAIN HATCHETT, Ms.; ASS, Ms./Mr.; M. POLLARD,
Superintendent, Lt. Col.; SERGEANT JOHNSON, Mr.; E. TAYLOR,
Major, Mr.; JOHNSON, MJO, Mr.; MURPHY, MJO, Mr.; MADISON,
Sergeant, Mr.; IMMANUEL, Nurse, Ms.,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:09-cv-00835-GBL-JFA)


Submitted:   July 22, 2010                 Decided:    July 30, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jarice Royal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jarice    Royal     appeals     the    district      court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                           We

have     reviewed       the     record   and   find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.    Royal v. Bhagirdath, No. 1:09-cv-00835-GBL-JFA (E.D. Va.

Dec. 11, 2009).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately     presented       in   the

materials      before     the    court   and   argument     would    not   aid     the

decisional process.

                                                                           AFFIRMED




                                          2